Citation Nr: 0714800	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  02-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, prior to September 23, 
2002.

2.  Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, from September 23, 2002 
through September 25, 2003.

3.  Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, from September 26, 2003. 

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for a bilateral arm or 
elbow disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the requested benefits.  In 
January 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Video Conference hearing.  In 
March 2006, the Board remanded the case for further 
evidentiary development.  The veteran's claims were 
readjudicated in the November 2006 supplemental statement of 
the case (SSOC).  The case is again before the Board for 
appellate consideration.




FINDINGS OF FACT

1.  The veteran's low back DDD is manifested by complaints of 
low back pain, slight limitation of motion, and no sensory 
disturbance.  
  
2.  There are no neurological deficits involving the sciatic 
nerve; muscle strength is normal, and there is no atrophy or 
muscle spasm.

3.  Treatment by bed rest has not been prescribed by a 
physician. 

4.  The veteran does not have a disability of both legs which 
can be related to his period of service or to a service-
connected disorder.

5.  The veteran does not have a disability of the elbow or 
arms which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD changes have not 
been met under the criteria in effect prior to September 23, 
2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 
(DC) 5292, 5293 (2002).

2.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD changes have not 
been met under the criteria in effect from September 23, 
2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5292, 5293 
(2003).

3.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back DDD changes have not 
been met under the criteria in effect from September 26, 
2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 
(2006). 

4.  A chronic bilateral leg disability was not incurred in or 
aggravated by service, nor is such a disability proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303(b), 3.310(a) (2006).

5.  A chronic disability of the elbows or arms was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In May and December 2001 and April 2006 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  He was told what evidence was 
needed to substantiate his claims, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The August 2002 
statement of the case (SOC) and the September 2003 and 
November 2006 SSOC's were issued, each of which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
correspondence mailed in April 2006, the veteran was provided 
with the provisions of the Dingess case.


II.  Applicable laws and regulations

Increased evaluation - general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2006).

Service connection

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2006).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§  3.303(b) (2006).

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




III.  Factual background and analysis

Increased evaluation for low back

The relevant evidence of record included private outpatient 
treatment records developed in 1997 which showed that the 
veteran was treated for injuries sustained in a work-related 
motor vehicle accident in November 1996.  In August 1999, his 
increased discomfort and muscle spasms were related to the 
1996 motor vehicle accident.

The veteran was examined by VA in April 2003.  He complained 
of significant stiffness in the back, as well as pain (which 
he said was a 6 out of 10, with 10 being the worst).  Forward 
flexion was to 45 degrees (normal of 95 degrees); extension 
was to 10 degrees (normal of 20 degrees); lateral flexion was 
to 10 degrees (normal of 20 degrees); and rotation was to 10 
degrees (normal of 20 degrees).  He had normal lower 
extremity motor strength and sensation.  A 2001 X-ray had 
shown mild degenerative disc disease (DDD) of the lumbosacral 
spine.  During flare-ups he stated that his forward flexion 
was reduced 40 to 45 percent.  He was noted to have mild DDD 
and that a large component of his pain probably came from 
mechanical low back pain.  The spinal cord examination 
referred to his complaints of occasional buttocks and 
posterior thigh pain.  The objective examination noted that 
his lower extremity motor strength was 5/5.  There was no 
atrophy or fasciculations and no spasticity or rigidity.  
There was also no muscle tenderness.  The deep tendon 
reflexes and the sensory examination were within normal 
limits.  Electrodiagnostic testing showed no radiculopathy or 
evidence of abnormality.  The examiner noted that the veteran 
had not experienced any incapacitating episodes that had 
required bedrest.  The diagnosis was chronic low back pain, 
with no evidence of myelopathy, radiculopathy, plexopathy, or 
neuropathy.

The veteran testified at a Video Conference hearing in 
January 2005 that he could not touch his toes because of his 
back disorder.  He stated that over the previous year he had 
had to stay in bed due to back pain.  He said that he had 
incapacitating episodes at least once a week.  He described 
pain that would extend into his legs.  He also noted that he 
had lost 15 to 20 days of work because of his back.

The veteran underwent a VA neurological examination in May 
2006.  He stated that his chronic low back pain had been 
progressive, with intermittent radiating symptoms into the 
lower extremities.  He described dull lower extremity pain, 
with occasional sharp low back pain.  He denied weakness and 
fatigue.  There was no evidence of atrophy; his reflexes were 
normal, as was the sensory examination.  His gait was normal.  
He displayed a mild symmetric Hoffman's sign.  The diagnosis 
was chronic low back pain, mild lumbar spondylosis, with no 
identified primary neuromuscular disease identified as 
related to the in-service motor vehicle accident.

In October 2006, the veteran was afforded a VA spine 
examination.  He again described a dull pain that was sharp 
at times.  He complained of stiffness, although he denied any 
weakness.  Standing, sitting for long periods and lifting 
precipitated flare-ups, which were improved by rest.  There 
had been no incapacitating episodes over the previous 12 
month period.  There was no numbness and he needed no 
assistive devices to walk.  He did have intervertebral disc 
syndrome; however, his posture was erect and his gait was 
normal.  The curvature of the spine was normal; there were no 
spasms and no tenderness to palpation.  Straight leg raises 
were negative and the sensory and motor examinations were 
normal.  Deep tendon reflexes were within normal limits.  
Forward flexion was to 80 degrees (normal of 90 degrees); 
extension was to 20 degrees (normal of 30 degrees); bilateral 
lateral flexion was to 30 degrees (normal of 30 degrees); and 
bilateral rotation was to 30 degrees (normal of 30 degrees).  
There was no change in range of motion with repetitive 
movements.  His range of motion was reduced by pain, but 
there was no evidence of fatigue, weakness, or lack of 
endurance.  There was no ankylosis of the spine.  There were 
no vertebral fractures.  An X-ray showed mild DDD of the 5th 
lumbar intervertebral space, which had not changed since 
2001.  The diagnosis was lumbar DDD with minimal disability 
due to pain only, no mechanical functional disability.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's service-connected chronic low back strain with 
degenerative disc disease was rated 40 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2002 & 2003). 

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.114 (2006).

The Board notes that the veteran was provided notice of the 
revised regulations in the September 2003 and November 2006 
SSOCs described above.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.  

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion. The Board has 
carefully reviewed the extensive medical findings set out 
above, and it finds, first, that the veteran's disability 
does not warrant an increase to a 60 percent disability 
rating under the criteria of old DC 5293.  A 60 percent 
disability rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  The veteran has not demonstrated 
an absent left ankle jerk, paravertebral muscle spasms, 
weakness or atrophy of the lower extremities, so as to 
justify a 60 percent disability evaluation. 

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with a fracture of his vertebra, nor does his 
medical evidence show he had ankylosis of any portion of his 
spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) 
are not for application.

38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated some limitation 
of motion of the spine which is contemplated in the 40 
percent rating assigned under DC 5293 and is compensated 
accordingly.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this case, 
rating the veteran under this rating criteria would not 
afford him a higher evaluation, since 40 percent is the 
maximum evaluation available under this DC.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended. Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 60 percent. While the veteran has 
testified that he has to stay in bed  when he has flare-ups 
of his back pain, this statement is not substantiated by his 
medical evidence.  As noted under the code, the 
incapacitating episodes must be prescribed and treated by a 
physician.  They cannot merely be self-instituted, as in the 
veteran's case.  Therefore, an increase to 60 percent is not 
warranted under DC 5293 based on incapacitating episodes.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  As noted above neither DC 5292 nor DC 5295 would 
afford the veteran a rating higher than 40 percent based on 
orthopedic manifestations.  DCs 5285-5289 also do not apply 
as explained above.  There is no indication in the record 
that the veteran suffers from any neurological symptoms 
related to his service-connected low back disability.  
Therefore, the Board finds no basis for assigning separate 
ratings based on sciatic nerve involvement. 

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DC 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the scheduler 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician.  

As to rating the orthopedic manifestations of the veteran's 
lumbar DDD under the general rating formula, an increase to 
50 percent is not warranted because the veteran has not 
demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 40 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 40 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra. 

Extrascedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no suggestion that the veteran has been 
frequently hospitalized for the treatment of his low back 
disorder.  The October 2006 VA examination had noted that his 
low back disorder had not had any effect on his occupation.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected low back disorder.

Service connection

Bilateral leg disorder

A review of the veteran's service medical records do not show 
any injuries to the legs.  There was one notation mentioning 
left shin splints in November 1983.

A November 1987 VA examination was negative for any disorder 
of the lower extremities.  VA outpatient treatment records 
developed between December 1989 and April 1990 showed his 
complaints of low back pain, which he stated radiated into 
the left thigh.  During an August 1994 VA examination, he was 
noted to have positive straight leg raises, although he had 
normal sensation and strength in the legs.  

VA reexamined the veteran in December 1995.  He complained of 
low back pain which he said radiated into the left ankle.  He 
stated that he had decreased sensation of the anterior aspect 
of the left lower extremity and the entire left foot.  A May 
1997 VA examination again noted complaints of back pain that 
radiated into the left lower extremity.  Sensation was 
intact.  This examination found some neurological involvement 
and weakness of the left L4-5 distribution.

VA outpatient treatment records from November 2000 showed his 
complaints of numbness and tingling of both lower extremities 
for the past 15 years.  He noted that he had been involved in 
two motor vehicle accidents since his release from service.  
In February 2002, he reported chronic low back pain with 
radiculopathy.  He complained of pain into the right buttocks 
and posterior left thigh with occasional tingling into the 
foot and great toe.  

During a May 2006 VA joints examination, the veteran reported 
bilateral thigh pain radiating from the lumbosacral spine.  
While the veteran had some radicular pain, the examination 
found no evidence of any separate hip or knee pathology.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral leg 
disabilities has not been established.  While the veteran 
does have low back pain that radiates into the legs, these 
complaints are already compensated by the 40 percent 
evaluation assigned to the low back disorder.  However, the 
objective evidence of record does not demonstrate that the 
veteran has a separate and distinct disorder of the lower 
extremities, to include of the hips or knees that can be 
related to his period of service or to his service-connected 
low back disability.  The service medical records do not make 
any reference to injuries of the lower extremities that would 
have resulted in a chronic disability and the May 2006 VA 
examination specifically found that he did not have any 
disorders of the hips or knees.  Therefore, based upon this 
evidence, service connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral leg disorders.

Elbows or arms

The veteran's service medical records showed that on February 
7, 1986, he was running with the right elbow up when he 
struck it.  The condyles were tender, as was the olecranon 
process.  He had full range of motion and no edema.  An X-ray 
was negative.  The diagnosis was right elbow contusion.  On 
February 16, 1986, he was putting up a hood and hit his right 
elbow on the window ledge.  The elbow was painful.  He denied 
any previous injuries.  The joint had full range of motion, 
although he had extreme pain on movement.  There was edema 
around that elbow but there were no deformities palpated and 
an X-ray showed no evidence of a recent injury or disease.  
On August 7, 1986, he reported that he had struck the left 
forearm muscles and that he had had swelling the night 
before.  Range of motion was full and there was no bony 
tenderness; there was some soft tissue tenderness.  The 
assessment was soft tissue injury.

VA examinations conducted in November 1987 and August 1994 
were within normal limits.  Outpatient treatment records 
developed between December 1989 and April 1990 made no 
reference to any elbow complaints.  A December 1995 VA 
examination report noted that he had full, painless range of 
motion of all the joints of the upper extremities.  There was 
no muscle weakness and no paresthesia.  A May 1997 VA 
examination was also within normal limits.

The first complaint concerning the left arm was found in a 
May 1997 private treatment record.  The veteran reported 
numbness and tingling in the left hand.  An April EMG 
revealed ulnar nerve entrapment on the left at the elbow, as 
well as posterior tibial nerve entrapment.  The physician 
related these findings to a November 1996 on-the-job motor 
vehicle accident.  In June 1997, he referred to pain of the 
left elbow with paresthesia into the hand.  These findings 
were related to a cervical sprain.  In 1999, he was noted to 
have entrapment of the ulnar nerve and cervical and thoracic 
spine sprains related to the November 1996 work-related 
injury.

In November 2000, a private physician stated that, based on 
his history, the veteran had bilateral carpal tunnel syndrome 
related to injuries suffered in service. At the time of this 
report, the veteran had denied any post-service injuries (he 
did not mention the November 1996 on-the-job motor vehicle 
accident).  Based on the history provided, the physician 
stated that "At this point the patient has severe bilateral 
double crush syndrome of the upper extremities that is 
causally related to his previous injury in the military where 
he struck both elbows.  He has not had any injury to the 
elbow since that time."  

In February 2001, the veteran reported to his treating 
physician that he had had injuries in service to his elbow.  
He stated his belief that his ongoing problems were therefore 
service-connected.  

The veteran was afforded a VA examination in April 2003.  He 
described bilateral elbow to the fingertips tingling 
sensation, as well as weakness of both hands.  Motor strength 
of the upper extremities was normal at 5/5.  There was no 
atrophy or fasciculations present.  There was no spasticity 
or rigidity, no muscle tenderness, and normal deep tendon 
reflexes and sensation.  

In January 2005, the veteran testified at a Video Conference 
hearing.  He stated that he had pain in the elbows, as well 
as numbness in the hands.  He said that these problems began 
in 1985; he recounted the injuries that he had sustained in 
service.

The veteran was afforded a VA joints examination in May 2006.  
He complained of left elbow numbness and pain.  No mention 
was made to his right elbow or forearm.  On physical 
examination, there was no objective evidence of weakness, 
stiffness, swelling, heat or redness, instability or give 
way, or locking.  There was no indication of subluxation or 
dislocations.  Flexion of the left elbow was to 145 degrees 
(normal of 145 degrees); pronation was to 80 degrees (normal 
of 80 degrees); and supination was to 85 degrees (normal of 
85 degrees).  He stated that he had pain on motion.  There 
was no suggestion of weakened movement, incoordination, or 
fatigability.  It was opined that it was as likely as not 
that the veteran had a left elbow disability, secondary to 
ulnar nerve subluxation.  A disability of the right elbow was 
not identified.

In May 2006, the veteran was also afforded a VA neurological 
examination.  He reported chronic, static left elbow pain.  
Motor strength of the upper extremities was normal at 5/5.  
There was no atrophy of the upper extremities.  His reflexes 
and sensation of the upper extremities were intact.  The 
diagnosis referred to the remote left elbow trauma.  It was 
noted that he had complaints of muscular pain, although there 
was no objective evidence of any primary upper extremity 
neuromuscular disease.  As there was no identifiable 
disability of the left elbow (or right elbow), the examiner 
stated that there could be "no connection" to his active 
service or, for that matter, any post-service injury.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral arm or 
elbow disability has not been established.  The evidence does 
demonstrate that the veteran sustained injuries to both 
elbows in service.  However, the Board finds that these 
injuries were acute in nature and had resolved by the time of 
his separation from service.  This conclusion is supported by 
the fact that the veteran made no further complaints about 
either elbow between February 1986 and October 1987, his date 
of discharge.  In addition, he offered no complaints about 
his elbow until 1997, after being involved in an on-the-job 
motor vehicle accident.  The silence of these records argues 
against a finding that the veteran had developed a chronic 
left elbow disorder related to the 1986 in-service injury.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (incurrence of a disorder or disease 
during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).

Further, the evidence suggests that any ulnar nerve 
entrapment is related to the November 1996 work injury.  The 
Board has noted the opinion of the veteran's private 
physician proffered  in November 2000 that his complaints 
were related to the in-service injury.  This physician had 
specifically noted that the veteran had not sustained any 
injuries following his separation.  This is clearly contrary 
to the objective evidence of record, which clearly shows his 
involvement in a work-related motor vehicle accident.  Since 
this opinion did not consider the objective evidence of 
record, it can be afforded little probative weight.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA 
examination conducted in May 2006 found that he did appear to 
have a left elbow disability secondary to ulnar nerve 
subluxation; however, it was not etiologically related to his 
remote in-service injury.  Therefore, based on this evidence, 
service connection cannot be awarded.

With respect to the veteran's right elbow, the Board notes 
that the VA examination reports from April 2003 and May 2006 
were all negative for findings of a chronic disability of the 
right elbow.  In the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral arm or elbow disability.


ORDER

Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, prior to September 23, 
2002 is denied.

Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, from September 23, 2002 
through September 25, 2003 is denied.

Entitlement to an increased evaluation for low back 
degenerative disc disease (DDD) with arthritic changes, 
evaluated as 40 percent disabling, from September 26, 2003 is 
denied. 

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a bilateral arm or 
elbow disability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


